Citation Nr: 1441690	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  12-04 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for Meniere's disease/vertigo, to include as secondary to service-connected bilateral hearing loss.

2.  Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at law


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from June 1965 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 and August 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  The February 2010 rating decision continued a 10 percent evaluation for bilateral hearing loss and denied entitlement to individual unemployabilty.  The August 2010 rating decision denied service connection for Meniere's disease/vertigo.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Meniere's Disease/Vertigo

In July 2010, the Veteran underwent a VA ear disease examination, where the examiner diagnosed the Veteran as having intermittent episodes of vertigo as likely as not related to Meniere's disease.  The examiner provided an opinion that it "is not as likely as not that the Veteran's vertigo/Meniere's is not proximately due to or as a result of his service-connected hearing loss."  The rationale was that there was no evidence in the medical literature which indicated that hearing loss causes vertigo/Meniere's disease.  However, in addition to providing a somewhat confusing opinion, the examiner did not address whether the Veteran's vertigo/Meniere's disease was aggravated by his service-connected hearing loss.  Nor did the examiner address whether the Veteran's vertigo/Meniere's disease was related to service on a direct basis.  Consequently, the Board finds that the VA examiner's opinion is inadequate and that remand is necessary to obtain a new VA examination with an appropriate medical opinion.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Bilateral Hearing Loss

The Veteran was scheduled for a new VA audiological examination in November 2011 to assess the current level and severity of his service-connected bilateral hearing loss.  However, a November 2011 notice from RO indicates the Veteran failed to report for his examination.  In his December 2012 substantive appeal, he subsequently explained that he had requested that his examination be transferred to the VAMC in Canandaigua or the Rochester Outpatient Clinic, due to medical problems causing his inability to travel.  The Veteran also stated that he was operated on at the Syracuse VAMC for hearing problems and spent 8 days in the hospital and 7 days in home care.  Because the Veteran explained that he never failed to report for the examination, in addition to having surgery for hearing problems, the Board finds that another VA examination should be scheduled to determine the current severity of his condition.  

TDIU

The Board finds that the claim of entitlement to a TDIU is inextricably intertwined with the pending claims for an increased rating and for service connection.  The appropriate remedy for inextricably intertwined issues it to remand them pending resolution of the inextricably intertwined issues.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Additionally, the Board notes that a private vocational expert submitted an opinion in July 2014.  The vocational expert found that the Veteran had a combination of physical and emotional conditions which interacted in terms of severity level, and that he was totally and permanently precluded from performing work at a substantially gainful level due to the severity of his service-connected anxiety.  With regard to the Veteran's physical conditions, the vocational expert referred to the Veteran's episodes of vertigo preventing him from performing his daily activities.  However, as discussed, vertigo is not one of the Veteran's service-connected conditions.  The vocational expert also refers to the Veteran's "service-connected anxiety" as precluding him from employment, but she does not clarify whether she is referring to the Veteran's service-connected PTSD, or another psychiatric condition.  

As such, the Board finds that on remand, the Veteran should be provided a VA examination and opinion to ascertain the impact of his service-connected disabilities, currently PTSD, bilateral hearing loss, DM II, cardiomyopathy, and diabetic retinopathy, on his unemployability.  Moreover, if a VA examiner determines that service-connection is warranted for Meniere's disease/vertigo, the impact of any additional service-connected disability on his unemployability should also be addressed.  Friscia v. Brown, 7 Vet. App. 294 (1995) (VA has a duty to supplement the record by obtaining an examination that includes an opinion as to the effect of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation).     

Additional Development

Updated VA treatment records from the VAMC in Syracuse, New York, and Canandaigua, New York, should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated complete VA treatment records from the VA Medical Center in Syracuse, New York, and Canandaigua, New York, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record.

2.  Schedule the Veteran for a VA examination with an appropriate specialist (Otolaryngologist/ENT) to assess the nature and etiology of his Meniere's disease/vertigo.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted.

The examiner should identify any current ear disorders, to include Meniere's disease and vertigo.

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's currently diagnosed ear disorders, to include Meniere's disease and/or vertigo, had their onset during active service or is/are related to any in-service disease, event, or injury.   

Furthermore, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's currently diagnosed ear disorders, to include Meniere's disease and/or vertigo, were caused or aggravated (i.e., permanently worsened beyond the nature progress of the disease) by his service-connected bilateral hearing loss.  

In rendering these opinions, the examiner should acknowledge the medical evidence of record, such as the Veteran's service treatment records, private treatment records, VA treatment records, the VA examinations, the Veteran's lay statements, and any other relevant information.  

3.  Schedule the Veteran for a VA audiological examination to determine the level of disability of his bilateral hearing loss.  The entire claims file, should be made available to, and reviewed by, the designated examiner.  Puretone audiometry and Maryland CNC controlled speech discrimination test results must be provided.  The examiner must also provide a full description of the effect of the Veteran's hearing loss disability on his occupational functioning and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

4.  AFTER the above is completed, schedule the Veteran for a VA examination with an examiner with the appropriate expertise to render a medical opinion addressing the Veteran's employability.  The claims file must be made available to and be reviewed by the examiner. 

The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's service-connected disabilities (PTSD, bilateral hearing loss, DM II, cardiomyopathy, and diabetic retinopathy), either singly or taken together, render him unable to secure or follow a substantially gainful occupation.  If the Veteran's service-connected disabilities do not singly or cumulatively render him unemployable, the examiner should report the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  

5.  Following completion of the above, readjudicate the claims.  If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



